Citation Nr: 1737399	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-49 670	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to service connection for blurred vision, to include as a result of in-service herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as a result of in-service herbicide exposure.

4.  Entitlement to service connection for a kidney condition, to include as a result of in-service herbicide exposure.

5.  Entitlement to service connection for a stomach condition, claimed as gastroesophageal reflux disease, hiatal hernia and gastric ulcers.

6.  Entitlement to an extension of a temporary total rating under the provisions of 38 C.F.R. § 4.30 due to surgery necessitating convalescence for service connected hemorrhoids, presently in effect from June 2, 2009 to October 1, 2009.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the six issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal of entitlement to a rating in excess of 10 percent for hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are met for withdrawal of the appeal of entitlement to service connection for blurred vision, to include as a result of in-service herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
3.  The criteria are met for withdrawal of the appeal of entitlement to service connection for hypertension, to include as a result of in-service herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria are met for withdrawal of the appeal of entitlement to service connection for a kidney condition, to include as a result of in-service herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria are met for withdrawal of the appeal of entitlement to service connection for a stomach condition, claimed as gastroesophageal reflux disease, hiatal hernia and gastric ulcers.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria are met for withdrawal of the appeal of entitlement to an extension of a temporary total rating under the provisions of 38 C.F.R. § 4.30 due to surgery necessitating convalescence for service connected hemorrhoids, presently in effect from June 2, 2009 to October 1, 2009.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in May 2017, the Veteran submitted a statement through his authorized representative indicating his desire to withdraw the issues remaining on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the matters on appeal and they are dismissed.


ORDER

Entitlement to a rating in excess of 10 percent for hemorrhoids is dismissed.

Entitlement to service connection for blurred vision, to include as a result of in-service herbicide exposure, is dismissed.

Entitlement to service connection for hypertension, to include as a result of in-service herbicide exposure, is dismissed.

Entitlement to service connection for a kidney condition, to include as a result of in-service herbicide exposure, is dismissed.

Entitlement to service connection for a stomach condition, claimed as gastroesophageal reflux disease, hiatal hernia and gastric ulcers, is dismissed.

Entitlement to an extension of a temporary total rating under the provisions of 38 C.F.R. § 4.30 due to surgery necessitating convalescence for service connected hemorrhoids, presently in effect from June 2, 2009 to October 1, 2009, is dismissed.




		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


